Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 1 of 37 PageID #:
                                    14329

                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
      Plaintiff,                              )
                                              )
v.                                            )      Case No. 4:15CR404 HEA
                                              )
ANTHONY JORDAN,                               )
                                              )
                                              )
      Defendant.                              )

                   OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendant Jordan’s Motion to Strike the

Government’s Notice of Intent to Seek Death Penalty, or in the Alternative, to

Strike Certain Aggravating Factors and for other Miscellaneous Relief, [Doc. No.

2306]. The Government opposes the motion and has filed an opposition

memorandum and a supplemental Response. Defendant has replied to both

memoranda.

                       Factual and Procedural Background

      On December 20, 2018, a Fifth Superseding Indictment was returned

charging Defendant with one count of conspiracy to distribute and possess with

intent to distribute a mixture or substance containing a detectable amount of

cocaine, in violation of 21 U.S.C. § 841(a) (Count 1), eleven capital counts of

using a firearm in furtherance of a drug-trafficking crime resulting in death, in

violation of 18 U.S.C. § 924(c) and (j) (Counts 2-12, and one count of possession
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 2 of 37 PageID #:
                                    14330

of a firearm in furtherance of a drug-trafficking crime in violation of 18 U.S.C. §

924(c))(Count 13). Special findings are alleged as to Counts 2-12.

      The Government filed a Notice of Intent to Seek the Death Penalty also on

December 20, 2018 setting forth its intent to seek the death penalty as to Counts 2-

12. The Notice provided the intent factors of: intentionally killing Al Walters,

Counts 2-7, 9-11; intentionally inflicting serious bodily injury that resulted in the

death of Al Walters, Counts 2-7, 9-11; intentionally participating in an act,

contemplating that the life of a person would be taken or intending that lethal force

would be used in connection with a person, other than one of the participants in the

offense, and Al Walters died as a result of the act, Counts 2-12; intentionally and

specifically engaging in an act of violence, knowing that the act created a grave

risk of death to a person, other than one of the participants in the offense, such that

participation in the act constituted a reckless disregard for human life and Al

Walters died as a direct result of the act, Counts 2-12.

      The Notice alleges the following Statutory Aggravating Factors: Grave risk

of death to additional persons, Counts 5-7, 9-10; procurement of offense by

payment, Counts 8 and 12; substantial planning and premeditation, Counts 2-12;

vulnerability of victim, Count 12; and multiple killings or attempted killings,

Counts 2-6, 9-11.




                                           2
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 3 of 37 PageID #:
                                    14331

      The Notice alleges the following Non-Statutory Aggravating Factors:

contemporaneous convictions for multiple episodes of murder, Counts 2-12;

contemporaneous conviction for narcotics offense, Counts 2-12; callous disregard

for human life, Counts 2-12; pattern of obstruction of justice, Counts 2-12;

institutional misconduct, Counts 2-12; victim impact evidence, Counts 2-12;

obstruction of justice, Counts 2-4, 12; utilization of law enforcement database,

Counts 7 and 11; debilitation injury to others, Counts 9 and 10.

               Constitutionality of the Federal Death Penalty Act

      Defendant argues that the Federal Death Penalty Act (FDPA) is

unconstitutional because it grants exclusive statutory authority to allege

aggravating factors to the prosecutor, and is violative of Ring v. Arizona, 536 U.S.

584 (2002). Defendant acknowledges that the Eighth Circuit has rejected this

argument in United States v. Allen, 406 F.3d 940, 949 (8th Cir. 2008). In Allen, the

Eighth Circuit held that “[w]hile it is true that the FDPA directs the government to

charge these factors in a notice of intent to seek the death penalty, nothing in the

Act precludes the government from also submitting them to the grand jury for

inclusion in the indictment. This is the practice that the Department of Justice has

adopted after Ring, and it preserves the constitutionality of FDPA prosecutions.”

      Defendant, however, urges that Allen fails to consider United States v.

Jackson, 390 U.S. 570 (1968), which cautioned against judicially amending a


                                           3
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 4 of 37 PageID #:
                                    14332

statute. In Jackson, the Court found the death penalty provision of the Federal

Kidnapping Act to be unconstitutional. Jackson, 390 U.S. at 572. The Act allowed

for the death penalty only in those cases where the defendant exercised his/her

right to a jury trial. Those defendants who entered a guilty plea or consented to a

bench trial avoided a death sentence. The government urged that the court could

“cure” the constitutional defects via a number of alternative constructions of the

statute. The Court declined, noting that:

      [i]t is one thing to fill a minor gap in a statute – to extrapolate from its
      general design details that were inadvertently omitted. It is quite another
      thing to create from whole cloth a complex and completely novel procedure
      and to thrust it upon unwilling defendants for the sole purpose of rescuing a
      statute from a charge of unconstitutionality.

Id. at 580.

      Defendant’s contention that the Jackson decision is analogous to the

situation here. “Unlike the Supreme Court in Jackson, this case does not require

the Court to ‘create from whole cloth a complex and completely novel procedure.’

In fact, there is no new ‘procedure’ that the Court must graft onto the FDPA.”

United States v. Mills, 393 F.Supp.3d 650, 662 (E.D. Mich. 2019). Many courts

that have rejected similar arguments. See United States v. Sampson, 486 F.3d 13,

22 (1st Cir. 2007) (distinguishing Jackson and finding that “the rule against

massive judicial rewriting of statutes simply is not implicated” with respect to the

FDPA); United States v. Con-Ui, Crim. No. 13-123, 2016 WL 9331115, at * 9-10


                                            4
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 5 of 37 PageID #:
                                    14333

(M.D. Pa. January 28, 2016) (following the Sampson court’s reasoning in

distinguishing Jackson); United States v. Williams, Crim. No. 8-70, 2013 WL

1335599, at * 12 (M.D. Pa. Mar. 29, 2013) (“[T]he Court is not persuaded by the

Defendant’s reliance on Jackson”); United States v. McCluskey, Crim. No. 10-

2734, 2012 WL 13076173, at * 5 (D.N.M. Sept. 24, 2012) (“Jackson presents an

entirely different scenario, and its reasoning is inapplicable to this case”); and

United States v. Diaz, Crim. No. 5-167, 2007 WL 656831, at * 5 (N.D. Cal. Feb.

28, 2007).

      Because this Court finds that the FDPA does not prohibit statutory

aggravating factors from being included in an indictment, this Court is not

judicially amending a statute. As such, Defendant’s “non-delegation” argument is

unpersuasive. See e.g., United States v. Higgs, 353 F.3d 281, 321 (4th Cir. 2003)

(the FDPA “does not delegate a legislative function to the prosecutor”) and Mills,

393 F. Supp.3d at 662 (“neither the non-delegation doctrine nor the separation-of-

powers doctrine is implicated here”).

      Defendant urges, in the alternative, that, if the FDPA is constitutional, the

indictment violates the Fifth Amendment. He reasons that the grand jury should

have been informed of the sentencing consequences of its “Special Findings.” “The

role of the grand jury is not to find or recommend a sentence of punishment or

even to consider such, but rather to investigate possible crimes against the


                                           5
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 6 of 37 PageID #:
                                    14334

sovereign so that it can make a judgment whether a trial on specific charges is

necessary.” Con-Ui, 2016 WL 9331115, at *13; see also United States v. Haynes,

269 F. Supp.2d 970, 981 (W.D. Tenn. 2003) (“The grand jury’s role is not to

decide whether probable cause supports the imposition of a particular sentence

against a charged individual,” rather it is to make an “independent factual

determination of the existence of probable cause for the essential elements of the

charged offense”) (citations omitted). Consequently, “[p]rosecutors are not

required to inform a grand jury that the decision to return ‘special findings’ as to

aggravating factors will make a defendant eligible for capital punishment.” United

States v. Green, Crim. No. 6-19, 2008 WL 4000902, at *6 (W.D. Ky. Aug. 26,

2008); see also United States v. Mills, 393 F. Supp.3d at 665 (“The Fifth

Amendment does not require the Government to inform the grand jury of the

potential punishment arising out of the grand jury’s special findings”) and United

States v. Troya, Crim. No., 6-80171, 2008 WL 4327004, at *8 (S.D. Fla. Sept. 22,

2008) (“The case law is clear that there is no constitutional requirement that the

grand jury be informed of the potential punishment arising out of the special

findings”).

      Defendant’s contention that the grand jury should have weighed the

sentencing factors under § 3593(e) lacks support. Defendant has not identified a




                                           6
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 7 of 37 PageID #:
                                    14335

single case endorsing such an approach. The Eighth Circuit’s opinion in United

States v. Purkey, 428 F.3d 738, 750 (8th Cir. 2005) controls.

      [I]t makes no sense to speak of the weighing process mandated by 18 U.S.C.
      § 3593(e) as an elemental fact for which a grand jury must find probable
      cause. In the words of the statute, it is a ‘consideration,’ 18 U.S.C. § 3593, -
      that is, the lens through which the [petit] jury must focus the facts that it has
      found to produce an individualized determination regarding “whether the
      defendant should be sentenced to death, to life imprisonment without
      possibility of release or some other lesser sentence.”

Purkey, 428 F.3d at 750 (quoting Tuilaepa v. California, 512 U.S. 967, 972

(1994)); see also United States v. Bowers, No. CR 18-292, 2020 WL 1675913, at

*3–4 (W.D. Pa. Apr. 6, 2020)(quoting Purkey); Con-Ui, 2016 WL 9331115, at *13

(citing Purkey, and stating, “the grand jury does not weigh the factors, the trial jury

in the sentencing phase does”); Williams, 2013 WL 1335599, at *16 (citing Purkey

with approval, stating that “the Government fulfilled its obligation to include

statutory aggravating factors in the indictment and was not required to present

evidence of mitigating factors or require the grand jury to engage in the weighing

process mandated by 18 U.S.C. § 3593(e)”).

      Defendant cites to the decision rendered in United States v. Green, 372

F.Supp.2d 168 (D. Mass. 2005), in support of his contention that non-statutory

aggravating factors must be pled in the indictment. Because they were not included

in the indictment here, he insists these factors must be stricken. This argument has

been considered and rejected. See Bowers, No. CR 18-292, 2020 WL


                                           7
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 8 of 37 PageID #:
                                    14336

1675913(rejecting defendant’s citation to Green); Con-Ui, 2016 WL 9331115, at

*13-14 (rejecting the defendant’s citation to Green, stating “[p]roof of the

nonstatutory aggravating factors are not required under the FDPA to find a

defendant eligible for the death penalty, but are only considered after a defendant

has been deemed death eligible are the aggravating and mitigating factors weighed

to determine whether the death penalty will be imposed. Therefore, nonstatutory

factors do not increase the maximum penalty to which a defendant may be

subjected.”) (citing United States v. LeCroy, 441 F.3d 914, 922 (11th Cir. 2006))

(“We hold that nonstatutory aggravating factors need not be included in the

indictment. Nonstatutory factors are considered only after a defendant has been

rendered death-eligible by a finding – from both the grand and petit juries – of the

normal elements of the crime (including mens rea) and at least one statutory

aggravating factor. Nonstatutory factors do not operate to increase the potential

punishment of a defendant....”)) and Williams, 2013 WL 1335599, at *16 (rejecting

the defendant’s argument under Green, noting that “[n]o appellate court ... has held

that non-statutory aggravating factors must be set forth in the indictment”).

Defendant’s motion in this regard is denied.

                  Challenges to Statutory Aggravating Factors

      Defendant challenges the substantial planning and premeditation aggravating

factor as vague and overbroad; that it fails to narrow the class of murders subject to


                                          8
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 9 of 37 PageID #:
                                    14337

the death penalty. He also contends the Government has not proffered sufficient

evidence to support application of this factor.

       The Court agrees with the weight of authority that this statutory

aggravating factor is not overbroad, and it sufficiently narrows the class of persons

subject to the death penalty. In United States v. Christenson, 2019 WL 1793135

(C.D. Ill April 24, 2019), the Court addressed the same challenges as Defendant.

            Defendant asserts that the statutory aggravating factor of substantial
      planning and premeditation must be stricken from the NOI because: (a)
      planning and premeditation by itself is inadequate to narrow the class of
      murders eligible for the death penalty; (b) the modifying phrase
      “substantial” fails to adequately inform juries what they must find to impose
      the death penalty; and (c) federal courts are unable to fashion a construction
      of “substantial” that would be both narrowing and specific. Doc. 107, at 1–2.
      Each of these arguments are unpersuasive.

             Defendant’s first argument—planning and premeditation by itself is
      inadequate to narrow the class of murders eligible for the death penalty—is
      of no moment, since the statutory aggravating factor requires the planning
      and premeditation to be substantial. See 18 U.S.C. § 3592(c)(9). Defendant
      also argues that the substantial planning and premeditation aggravator “is so
      broad as to apply to virtually all premeditated killings.” Doc. 107, at 1. But
      that truism applies the incorrect standard. The prohibition on overbreadth of
      statutory aggravating factors requires that the factor not be applicable to
      every defendant convicted of murder. Arave, 507 U.S. at 474. Under
      Defendant’s logic, the statutory aggravating factor of “multiple killings or
      attempted killings” (18 U.S.C. § 3592(c)(16) ) would likewise be
      unconstitutionally broad because it would apply to virtually all murders of
      more than one person. That same specious argument would invalidate each
      of the 16 aggravating factors. Applying the correct standard, it is clear that §
      3592(c)(9) narrows the class of persons eligible for the death penalty
      compared to others found guilty of murder because not all murderers
      substantially plan and premeditate their killings. Arave, 507 U.S. at 474.

                          *      *      *       *    *
                                            9
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 10 of 37 PageID #:
                                    14338

               Defendant also argues that the substantial planning and premeditation
       aggravator is unconstitutionally vague. Doc. 107, at 6. But as one district
       court put it, “substantial is one of those everyday words having a common
       sense core meaning that jurors will be able to understand.” McVeigh, 944 F.
       Supp. at 1490 (citing Tuilaepa, 512 U.S. at 973). Indeed, the Seventh Circuit
       itself has noted that

              [t]he vagueness argument has been made and rejected in United States
              v. Webster, 162 F.3d 308, 354 (5th Cir. 1998), among others. After
              Jones v. United States, 527 U.S. 373 (1999), rejected a functionally
              identical vagueness challenge, there is no room for maneuver. We rely
              on these decisions and see no constitutional reason why Mikos cannot
              be sentenced to death for his premeditated murder of a witness.

       United States v. Mikos, 539 F.3d 706, 715 (7th Cir. 2008) (parallel citations
       omitted). Every other federal court to consider the issue is in agreement. see
       United States v. Bin Laden, 126 F. Supp. 2d 290, 297 (S.D.N.Y. 2001);
       United States v. McCullah, 76 F.3d 1087, 1110 (10th Cir. 1996), cert.
       denied, 520 U.S. 1213 (1997); Kaczynski, 1997 WL 716487 at *25–26;
       McVeigh, 944 F. Supp. at 1490; Johnson, 1997 WL 534163 at *4; United
       States v. Glover, 43 F. Supp. 2d 1217, 1225–26 (D. Kan. 1999); United
       States v. Davis, 904 F. Supp. 554, 558 (E.D. La. 1995); United States v.
       Spivey, 958 F. Supp. 1523, 1531 (D.N.M. 1997); Frank, 8 F. Supp. 2d at
       278.

 United States v. Christensen, No. 17-CR-20037-JES-JEH, 2019 WL 1793135, at

 *13–14 (C.D. Ill. Apr. 24, 2019).

       Defendant also argues he is entitled to an informational outline as to the

 factual basis on which the Government intends to show that Defendant’s planning

 and premeditation were substantial. The Court agrees with the reasoning of those

 courts that have held a pretrial hearing on the sufficiency of the evidence is not

 warranted.



                                           10
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 11 of 37 PageID #:
                                    14339

              [T]he notice to which [Defendant] is entitled, at least at this point in
       the proceedings, is notice of the aggravating factors on which the
       prosecution intends to rely, not notice of the evidence on which the
       prosecution intends to rely to prove those aggravating factors. Solomon, 513
       F.Supp.2d at 538. It is also clear that the evidence supporting the “statutory
       aggravating factors” on which the prosecution will be permitted to rely is
       drawn from the “merits phase” of the trial, as that was the only source for
       such evidence in [Defendant]'s original “eligibility phase.” Cf. Solomon, 513
       F.Supp.2d at 540 (“[I]t appears that much of the evidence the government
       intends to introduce during the penalty phase will be introduced during the
       merits phase as well.”); Llera Plaza, 179 F.Supp.2d at 470 (“[I]t appears that
       much of the evidence the government intends to introduce during the
       sentencing phase will be introduced during the guilt phase as well.”).

 United States v. Johnson, 915 F. Supp. 2d 958, 989 (N.D. Iowa 2013), vacated in

 part on other grounds, 764 F.3d 937 (8th Cir. 2014).

 Multiple Killings or Attempted Killings-Duplicative

       Defendant argues the multiple killings or attempted killings aggravating

 factor should be stricken because it is duplicative of the grave risk of death factor.

 As Defendant recognizes, the Eighth Circuit Court of Appeals has rejected a

 “duplication of aggravators” challenge.

              Despite the duplication of aggravators in Mr. Purkey's case, we see no
       basis for the constitutional infirmity of such factors. The Supreme Court has
       “never before held that aggravating factors could be duplicative so as to
       render them constitutionally invalid,” Jones [v. United States], 527 U.S.
       [373,] 398, 119 S.Ct. 2090 [(1999)] (plurality opinion), and we decline to do
       so when the FDPA avoids arbitrary death sentences by requiring juries to
       weigh aggravating and mitigating factors rather than to tally the factors on
       each side and declare a winner based on sheer numbers. See 18 U.S.C. §
       3593(e). But see United States v. Tipton, 90 F.3d 861, 899 (4th Cir. 1996),
       cert. denied, 520 U.S. 1253, 117 S.Ct. 2414 (1997); United States v.
       McCullah, 76 F.3d 1087, 1111–12 (10th Cir.1996), cert. denied, 520 U.S.
       1213, 117 S.Ct. 1699, 137 L.Ed.2d 825 (1997). The district court's jury
       instructions bolster this view as applied to Mr. Purkey's case: The district
                                           11
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 12 of 37 PageID #:
                                    14340

       court ensured that the jury would not employ a tally method of evaluating
       factors when it instructed the jury that “weighing aggravating and mitigating
       factors . . . is not a mechanical process. In other words, you should not
       simply count the number of aggravating and mitigating factors. The law
       contemplates that different factors may be given different weights or values
       by different jurors.”

 United States v. Purkey, 428 F.3d 738, 761-62 (8th Cir. 2005).

 Grave Risk of Death to Others

       Defendant seeks to have the grave risk of death aggravating factor stricken

 because it is overbroad and vague. This argument has been rejected by the Eighth

 Circuit.

              We begin with [Defendant]'s claim that the “grave risk of death”
       statutory aggravating factor20 was unconstitutionally vague and
       encompassed too large a class of defendants. The district court instructed the
       jury that “grave risk of death” meant “a significant and considerable
       possibility under the circumstances that existed at that time that another
       person could be killed.” (Govt.'s App. at 52–53.) We find no error in the
       district court's presentation of this aggravating factor to the jury.
       “Possibility” adequately defines “risk” and “significant and considerable”
       adequately defines “grave” such that the jury was capable of understanding
       the commonsense core meaning of the statutory aggravating factor. See
       Tuilaepa, 512 U.S. at 973, 114 S.Ct. 2630. Thus, there is no constitutional
       vagueness problem. Furthermore, we find that this aggravating factor as
       interpreted by the district court sufficiently narrows the class of defendants
       eligible for the death penalty. If no person besides the victim and any
       codefendants are put at risk of death, or if the risk is not a “significant and
       considerable possibility,” then a defendant would not be eligible for the
       death penalty. Thus, this aggravating factor complies with the Eighth
       Amendment. See Ross, 165 F.3d at 800 (citing Brecheen v. Reynolds, 41
       F.3d 1343, 1360 (10th Cir.1994)).

 United States v. Allen, 247 F.3d 741, 786–87 (8th Cir. 2001), vacated on other
 grounds, 536 U.S. 953 (2002).
 The Vulnerable Victim Statutory Aggravator
                                          12
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 13 of 37 PageID #:
                                    14341

       Defendant moves to strike the vulnerable victim aggravating factor as

 overbroad, vague, and duplicative. The Eighth Circuit has foreclosed Defendant’s

 argument that this factor is vague and overbroad. United States v. Paul, 217 F.3d

 989, 1001 (8th Cir. 2000).

       Defendant also challenges the Government’s failure to describe Dante Jones’

 vulnerability with any specificity. As the government points out, Jones’

 “infirmity or physical disability” is well established. He was confined to a

 wheelchair. Defendant has been sufficiently informed of Jones’ vulnerability.

                        Non-Statutory Aggravating Factors

       Initially, Defendant argues that, except for the possibility of victim-impact

 evidence, the FDPA does not authorize the Government to pursue any non-

 statutory aggravating factors during a sentencing hearing conducted under § 3593.

 Defendant asserts that the language of § 3952(c), which provides that the jury

 “may consider whether any other aggravating factor for which notice has been

 given exists,” contradicts § 3591(a), which provides that a defendant may be

 sentenced to death only “after consideration of the factors set forth in section 3592

 in the course of a hearing held pursuant to section 3593.” But § 3592(c) contains

 only sixteen statutory aggravating factors, and, therefore, non-statutory factors “are

 not—and could not be—set out in § 3592.




                                           13
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 14 of 37 PageID #:
                                    14342

       As the Government correctly notes, the Eighth Circuit has held that the

 FDPA “explicitly allows” the use of non-statutory aggravating factors. Allen, 247

 F.3d at 757.

       There is no statutory inconsistency between § 3591(a) and § 3592(c).
       Section 3591(a) simply provides that a defendant convicted of a death-
       eligible offense cannot be sentenced to death unless aggravating factors set
       forth in § 3592 are considered during a sentencing hearing conducted under
       § 3593;; it does not prohibit a jury from considering non-statutory
       aggravating factors during that hearing. See United States v. Montgomery, 10
       F. Supp. 3d 801, 821 (W.D. Tenn. 2014) (“[Section] 3591(a) does not limit
       consideration only to the aggravating factors set forth in § 3592, although
       Congress could have done so.” (emphasis in original)). Moreover, while the
       jury “shall” consider each statutory aggravating factor for which notice has
       been given during the sentencing hearing to determine whether a sentence of
       death is justified, § 3592(c) expressly provides that the jury “may” consider
       whether “any other aggravating factor for which notice has been given
       exists.” This latter phrase of § 3592(c) sets forth non-statutory aggravating
       factors by providing them to the jury during the sentencing hearing. See
       Louis Jones, 527 U.S. at 378 n.2, 119 S.Ct. 2090 (“The term ‘nonstatutory
       aggravating factor’ is used to refer to any aggravating factor that is not
       specifically described in 18 U.S.C. § 3592. Section 3592(c) provides that the
       jury may consider ‘whether any other aggravating factor for which notice
       has been given exists.’ ”). This interpretation is reinforced by § 3593, which
       provides that the jury “shall consider all the information received during the
       hearing” and “shall return special findings identifying any aggravating factor
       or factors set forth in section 3592 found to exist and any other aggravating
       factor for which notice has been provided under subsection (a) found to
       exist,” 18 U.S.C. § 3593(d) (emphasis added), which “may include factors
       concerning the effect of the offense on the victim and the victim's family,”
       18 U.S.C. § 3593(a).

       Accordingly, these two sections of the FDPA, when read together to avoid
       superfluity, permit the Government to present information during a
       sentencing hearing relevant to both statutory and non-statutory aggravating
       factors.

 United States v. Mills, 393 F. Supp. 3d 650, 671 (E.D. Mich. 2019)(footnote
                                         14
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 15 of 37 PageID #:
                                    14343

 omitted).

 Non-statutory aggravating factors-Eighth Amendment

       Defendant argues that the use of non-statutory aggravating factors does not

 constitutionally limit and guide the discretion of the jury. Defendant’s argument,

 however, fails. The Supreme Court has held that the statutory aggravating factors

 “play a constitutionally necessary function” of circumscribing “the class of persons

 eligible for the death penalty. Zant v. Stephens, 462 U.S. 862, 878 (1983). Thus,

 the guilt and eligibility phases serve the purpose of narrowing the class of

 defendants eligible to receive the death penalty by requiring the jury to find the

 requisite mental state and at least one statutory aggravating factor when the

 defendant committed the crime. Once a defendant is found to be eligible for the

 death penalty, the consideration of non-statutory aggravating factors becomes

 relevant for the purpose of an “individualized determination” based on “the

 character of the individual and the circumstances of the crime.” Id. at 879, 103

 S.Ct. 2733 (emphasis omitted). The Eighth Amendment “permits capital

 sentencing juries to consider evidence relating to the victim's personal

 characteristics and the emotional impact of the murder on the victim's family in

 deciding whether an eligible defendant should receive a death sentence.”). By

 permitting the jury to consider statutory, as well as non-statutory aggravating

 factors, the FDPA allows the jury to render a reasoned, individualized sentencing


                                           15
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 16 of 37 PageID #:
                                    14344

 determination based on a death-eligible defendant's record, personal

 characteristics, and the circumstances of his or her crime. Jones v. United States,

 527 U.S. 373, 395 (1999). “By permitting the jury to consider statutory, as well as

 non-statutory aggravating factors, the FDPA allows the jury to render a reasoned,

 individualized sentencing determination based on a death-eligible defendant's

 record, personal characteristics, and the circumstances of his or her crime.” Mills,

 393 F. Supp. 3d at 672.

 Ex Post Facto Laws

       Defendant argues that Section 3592 permits the Government to manufacture

 “out of whole cloth aggravating factors to be applied retroactively to crimes

 committed before the aggravating factors are identified.” This argument has been

 rejected by the Eighth Circuit in Allen:

       We reject Allen's argument, however, because the statutes under which he
       was convicted make clear that a sentence of death is authorized, and
       nonstatutory aggravating factors are not used to determine eligibility for the
       death penalty. Thus, proposing nonstatutory aggravating factors to the jury
       does not in any way alter the definition of the underlying crime for which
       Allen was convicted, nor does it increase the punishment to which Allen is
       subjected.5 See Walton v. Arizona, 497 U.S. 639, 648, 110 S.Ct. 3047, 111
       L.Ed.2d 511 (1990)(finding that aggravating circumstances are not separate
       penalties or offenses); Lewis, 497 U.S. at 782, 110 S.Ct. 3092 (1990)
       (finding that aggravating circumstances are not elements of any offense).

 Allen, 247 F.3d at 759.




                                            16
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 17 of 37 PageID #:
                                    14345

 Contemporaneous Convictions for Multiple Episodes of Murder

       Defendant next argues that the non-statutory factor for multiple episodes of

 murder must be stricken because it is duplicative of the underlying offense and

 another noticed aggravating factor. He argues that a guilty verdict is not a

 judgment of conviction for weighing purposes and it is duplicative, either of the

 substantive crimes in the indictment or of the multiple killings or attempted

 killings statutory aggravating factor.

       Defendant relies on United States v. Pitera, 795 F.Supp. 571 (E.D.N.Y.

 1992) in arguing that a guilty verdict is not a judgment of conviction. Reliance,

 upon Pitera however, is misplaced.

       [T]he Pitera court carefully confined its holding by pointing out that the
       government remained “free to proffer evidence of ... additional homicides as
       non-statutory aggravating factors.” Id. (emphasis in original). Therefore,
       instead of supporting the defendants' attack on the use of “contemporaneous
       conviction for other killings” as a non-statutory aggravating factor, Pitera
       undermines it.

 United States v. Llera Plaza, 179 F. Supp. 2d 464, 488 (E.D. Pa. 2001).

       Defendant argues that this factor is unconstitutional because it violates the

 separation of powers because Congress did not authorize the government to assert

 these facts as aggravating. He also asserts that it violates the Eighth Amendment

 because they do not narrow the class of offenders subject to the death penalty.




                                          17
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 18 of 37 PageID #:
                                    14346

       [Defendant] next contends that, by affording prosecutors virtually unlimited
       discretion in identifying and defining nonstatutory aggravating factors, the
       FDPA impermissibly delegates legislative power to government prosecutors
       in violation of the separation-of-powers doctrine.

       We likewise reject this argument. First the statute does not delegate a
       legislative function to the prosecutor. The prosecutor's discretion with regard
       to defining what is a death-eligible offense is wholly circumscribed by the
       statute's requirement that the jury unanimously find at least one intent factor
       and one statutory aggravating factor before the defendant becomes death
       eligible. Cf. Jones, 527 U.S. at 376–77, 119 S.Ct. 2090 (noting that, “[e]ven
       on a finding of intent, ... a defendant is not death eligible unless the
       sentencing jury also finds that the Government has proved beyond a
       reasonable doubt at least one of the statutory aggravating factors set forth at
       § 3592”). Only after the selection of those critical, legislatively-defined
       factors is made is the prosecutor afforded discretion to argue that additional
       nonstatutory aggravators combine with the statutory aggravators to outweigh
       any mitigating factors that have been submitted for consideration, thus
       assisting the jury in its task of determining whether a death-eligible
       defendant should indeed receive that maximum sentence. See, e.g., id. at
       377–78, 119 S.Ct. 2090; Jones, 132 F.3d at 240.

 United States v. Higgs, 353 F.3d 281, 321 (4th Cir. 2003).

       As discussed supra, non-statutory aggravating factors need not narrow the

 class of offenders subject to the death penalty, rather, they provide for an

 individualization determination.

       [S]tatutory aggravating circumstances play a constitutionally necessary
       function at the stage of legislative definition: they circumscribe the class of
       persons eligible for the death penalty. But the Constitution does not require
       the jury to ignore other possible aggravating factors in the process of
       selecting, from among that class, those defendants who will actually be
       sentenced to death. What is important at the selection stage is an
       individualized determination on the basis of the character of the individual
       and the circumstances of the crime.



                                           18
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 19 of 37 PageID #:
                                    14347

 Zant v. Stephens, 462 U.S. 862, 878–79 (1983) (emphasis added); see also

 Simmons v. South Carolina, 512 U.S. 154, 162 (1994).

       [N]on-statutory aggravating factors need not narrow the class of defendants
       eligible for the death penalty at all. “[N]on-statutory aggravators play no role
       in the eligibility determination under the FDPA, but are relevant only in the
       weighing process at the ensuing sentence-selection stage.” Fields, 516 F.3d
       at 944–45; United States v. Higgs, 353 F.3d 281, 299 (4th Cir. 2003); United
       States v. Solomon, 513 F. Supp. 2d 520, 534 (W.D. Pa. 2007) (“Once the
       jury has narrowed the class of defendants by finding guilt, the gateway mens
       rea, and at least one statutory aggravating factor, the focus appropriately
       shifts to providing the sentencer with all possible relevant information to
       enable it to tailor its verdict to the individual before it.”).

 United States v. Christensen, No. 17-CR-20037-JES-JEH, 2019 WL 1793135, at

 *4 (C.D. Ill. Apr. 24, 2019).

       Defendant also argues that the non-statutory aggravating factor of multiple

 episodes of murder implicates the same evidence as in the statutory aggravating

 factor that Defendant intentionally killed more than one person in a single criminal

 episode.

       This non-statutory aggravator does not duplicate the offense or the multiple

 killings or attempted killings statutory aggravator. This non-statutory factor

 alleges that defendant will have been convicted of murders committed on separate

 and distinct dates as opposed to killing more than one individual in a single

 criminal episode. Moreover, multiple episodes of murder are not elements of

 Section 924(c) and (j).

 Contemporaneous Conviction for Narcotics Offense
                                          19
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 20 of 37 PageID #:
                                    14348

       Defendant’s argument regarding the requirement for a conviction rather than

 a jury verdict has been discussed and rejected, see supra.

       Defendant claims that this non-statutory aggravator is not sufficiently

 relevant because it does not rise to the level of a sufficiently serious crime. The

 Court disagrees. As the Court in United States v. Bolden, 545 F.3d 609, 617 (8th

 Cir. 2008)(footnote omitted) concluded with respect to the statutory aggravating

 factor of prior non-violent drug conviction, “Congress has repeatedly enacted

 severe sentencing enhancements for recidivist drug traffickers. See 21 U.S.C. §

 841(b). We conclude that § 3592(c)(10) identifies circumstances that reasonably

 justify imposition of a more severe sentence for murder.” Id. The same applies to

 Defendant’s argument regarding the narcotics offense non-statutory aggravator.

 Callous Disregard for Human Life

       The Government has alleged the callous disregard for human life non-

 statutory aggravating factor for each of Counts 2 through 12. Within its notice, the

 Government sets out four subsections which provide the factual bases supporting

 the factor. Defendant moves to dismiss the aggravating factor, arguing several

 grounds for dismissal: the allegations are unconstitutionally vague; are unreliable;

 lack particularized relevance and seriousness to be introduced in a capital

 sentencing; and are potentially unfairly inflammatory and confusing.




                                          20
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 21 of 37 PageID #:
                                    14349

         Initially, Defendant argues the aggravator is unconstitutionally vague and

 provides insufficient notice. Because the aggravator alleges that Defendant has

 demonstrated a callous disregard for human life evidenced by, “but not limited to,

 one or more of the following,” Defendant claims the aggravator can distract the

 jury from focusing on whether there is sufficient evidence to support the factor.

 As the Government points out, it included this phrase in case it discovers

 additional relevant conduct and has no intention of including this language in jury

 instructions. Defendant’s challenge in this regard is denied.

       Defendant next contends “callous disregard” does not have a commonsense

 core meaning that jurors can understand. To the contrary, “callous disregard” has

 been found to withstand vagueness challenges.

       A factor is not unconstitutionally vague if it possesses “some ‘common-
       sense core of meaning ... that criminal juries should be capable of
       understanding....’ ” Tuilaepa, 512 U.S. at 973, 114 S.Ct. 2630 (1994)
       (quoting Jurek v. Texas, 428 U.S. 262, 279, 96 S.Ct. 2950, 49 L.Ed.2d 929
       (1976) (White, J., concurring in judgment)). However, “the proper degree of
       definition” required to withstand a vagueness challenge falls well short of
       “mathematical precision.” Id. (quoting Walton v. Arizona, 497 U.S. 639,
       655, 110 S.Ct. 3047, 111 L.Ed.2d 511 (1990)). Moreover, a relevant
       aggravating factor is one that assists the jury “in distinguishing ‘those who
       deserve capital punishment from those who do not....’ ” United States v.
       McVeigh, 944 F.Supp. 1478, 1488 (D.Colo.1996) (quoting Creech, 507 U.S.
       at 474, 113 S.Ct. 1534); accord Johnson, 136 F.Supp.2d at 558 (“[T]he
       aggravating factor must be sufficiently relevant to the question of who
       should live and who should die.”) (internal quotations omitted). Courts have
       often emphasized that relevant evidence is “particularized to the individual
       defendant.” United States v. Chong, 98 F.Supp.2d 1110, 1116 (D.Hawai‘i
       1999) (citing United States v. Frank, 8 F.Supp.2d 253, 279 (S.D.N.Y.1998)).
       If the aggravating factor bears only a “tangential relationship” to whether the
                                          21
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 22 of 37 PageID #:
                                    14350

       defendant deserves the death penalty, it should be excluded. Rivera, 405
       F.Supp.2d at 668. Finally, aggravating factors are not duplicative unless they
       substantially overlap, or the elements of one necessarily include the elements
       of another. Regan, 228 F.Supp.2d at 751.

       Callous Disregard is neither unconstitutionally vague nor irrelevant. As is
       noted supra, general constitutional challenges to Lack of Remorse, a similar
       factor, have failed. See Cooper, 91 F.Supp.2d at 112–13; Nguyen, 928
       F.Supp. at 1541 (both citing Zant, 462 U.S. at 885 n. 22, 103 S.Ct. 2733) In
       order to prove his callous disregard for the severity of these offenses, the
       government will have to show that the defendant, through his words and
       actions, failed to appreciate the gravity of killing two human beings. This
       has a “common-sense core of meaning” sufficient to overcome any
       vagueness concerns. Jurek, 428 U.S. at 279, 96 S.Ct. 2950 (White, J.,
       concurring). Moreover, the factor is also relevant, because whether the
       defendant appreciated the gravity of his actions relates to his individual
       character and provides one legitimate basis to distinguish whether the death
       penalty is justified in this particular case. Creech, 507 U.S. at 474, 113 S.Ct.
       1534. Thus, Callous Disregard is sufficient to overcome vagueness and
       relevance challenges.

 United States v. Umana, 707 F. Supp. 2d 621, 638–39 (W.D.N.C. 2010).

       Defendant next contends that this factor must be stricken because of

 unanimity problems. As the Government argues, the subparts are set out to notify

 Defendant of the conduct it will use to establish the factor; the subparts do not

 require unanimity, rather, the factor itself does. Defendant’s argument regarding

 subpart unanimity is unavailing.

        Defendant also challenges the specific sub-parts proposed to support the

 callous disregard non-statutory aggravating factor. Defendant first challenges the

 Government’s proposed evidence of unadjudicated criminal conduct.

 Participation in other murders and acts of violence
                                           22
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 23 of 37 PageID #:
                                    14351

       Evidence of prior unadjudicated offenses is not per se inadmissible on

 constitutional grounds. Brown v. Dretke, 419 F.3d 365, 376–77 (5th Cir. 2005);

 Hall, 152 F.3d at 404. Since the unadjudicated conduct is offered in support of

 the non-statutory aggravating factor, as discussed supra, this evidence is not

 individually subject to proof beyond a reasonable doubt. Under the FDPA, the

 Federal Rules of Evidence do not apply to the admissibility of evidence during the

 penalty phase, and the Court may exclude evidence if its probative value is

 outweighed by the danger of creating unfair prejudice, confusing the issues, or

 misleading the jury. 18 U.S.C. § 3593(c). United States v. George, 2020 WL

 2812864, at *4 (E.D. La. May 29, 2020). If the need arises, the Court will, at the

 penalty phase, consider the specific evidence in support the callous disregard for

 human life factor under the appropriate standards.

 Abuse and Lack of Respect for the Deceased

       Defendant seeks dismissal of evidence regarding Defendant’s abuse and lack

 of respect for the dead in support of the callous disregard for human life factor.

 Defendant argues that in order for the jury to consider this evidence, it must be

 criminal and serious in nature. Defendant misconstrues the nature and purpose of

 the proposed evidence. The Government proposes to offer evidence of

 Defendant’s abuse and lack of respect to prove the callous disregard non-statutory

 aggravating factor; this evidence is not offered as a stand-alone aggravating factor.


                                           23
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 24 of 37 PageID #:
                                    14352

 The admissibility of the evidence for this purpose need not be stricken. Rather, the

 Court, as with the unadjudicated conduct, will, if necessary, assess the

 admissibility of such evidence under the appropriate standard for evidence in

 support of the factor.

 Possession of Weapons

       Defendant challenges any evidence of possession of weapons in support of

 the callous disregard for human life non-statutory aggravating factor. Originally,

 Defendant argued that evidence of recovery of weapons from residences associated

 with fellow narcotics trafficker and co-conspirator Washington. The Government

 has supplemented its response and has identified weapons recovered from a

 residence associated with fellow narcotics trafficker and co-conspirator Keys.

 Defendant argues that any evidence of conduct indirectly associated with him

 should be stricken, while the Government contends that this evidence still speaks

 of Defendant’s character. The Court agrees with Defendant that the conduct of

 others cannot be used to punish Defendant. The two instances of recovery of

 weapons at residences other than Defendant’s will be stricken.

       Defendant also challenges the evidence of possession of weapons as

 violative of his Second Amendment rights. The Government argues that this

 evidence does not violate the Second Amendment because Defendant possessed

 and used the firearms in furtherance of drug trafficking, 18 U.S.C. § 924(c)(1)(A).


                                          24
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 25 of 37 PageID #:
                                    14353

 Indeed, the Court agrees that that evidence of use of firearms in furtherance of drug

 trafficking is sufficiently serious to establish callous disregard for human life. As

 such, the evidence falling within Section 924(c)(1)(A) can be used to support the

 callous disregard factor.

       Likewise, the Court is unpersuaded that evidence of the August 28, 2004

 firearm evidence should be stricken because the risk of misleading the jury into

 thinking that Defendant is intrinsically bad does not outweigh the probative value

 of this evidence.

 Lack of Remorse

       Defendant’s duplicative argument is foreclosed by Purkey, 428 F.3d at 762.

       The Government notified Defendant that it intended to present evidence of

 his statements and actions during the course of and following the offense and the

 contents of one or more cell phones on which he stored information memorializing

 violent acts he committed. Defendant claims this is unconstitutionally vague.

 The Court disagrees. From this notice, Defendant is apprised of what the

 Government intends to submit as evidence of his lack of remorse through what he

 said and what he did, which information he kept on his cell phones. “Any lawful

 evidence which tends to show the motive of the defendant, his lack of remorse, his

 general moral character, and his predisposition to commit other crimes is

 admissible in aggravation.” Zant, 462 U.S. at 866 n. 22.


                                           25
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 26 of 37 PageID #:
                                    14354

       Pattern of Obstruction of Justice and Obstruction of Justice Non-
 Statutory Aggravators

           Defendant seeks dismissal of the Pattern of Obstruction of Justice and

 Obstruction of Justice non-statutory aggravators for a number of reasons. Several

 reasons used with respect to these have been presented as to others. The Court’s

 denial for those reasons are discussed, supra.

        Defendant argues these non-aggravating factors should be stricken as

 overbroad, vague for lack of a common-sense core of meaning, not sufficiently

 noticed, duplicative. The Court disagrees. The Government has given Defendant

 notice of these factors and the basis upon which it has presented them.

        The Government sets forth facts which it will use to support these factors:

        JORDAN has engaged in a pattern of obstruction of justice by attempting to
        influence, obstruct or impede the due administration of justice including, but
        not limited to: (a) making efforts to influence, threaten, or endanger one or
        more cooperating witnesses; (b) disclosing or attempting to disclose to other
        [sic] the identity of one or more cooperating witnesses; and (c) planning to
        harm the family member(s) of one or more cooperating witnesses.

        The Government also alleges that

        In an effort to obstruct justice, JORDAN killed AL WALTERS, who was a
        suspected law enforcement cooperator, and LINNIE JAC
        KSON and KEITH BURKS, who were riding in the car with AL
        WALTERS.

 And,

        In an effort to obstruct justice, JORDAN arranged for the murder of DANTE
        JONES, who was a suspected law enforcement cooperator.


                                           26
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 27 of 37 PageID #:
                                    14355

       Defendant argues that the aggravator is overbroad because the alleged
       conduct occurs too frequently in murder cases. “Rare, indeed, is the
       perpetrator of a murder who is indifferent to his chances of being
       apprehended and punished by authorities and who does not take steps to
       attempt to avoid that outcome.” Doc. 101, at 5 (citing United States v.
       Jacques, No. 2:08-cr-117 at 58 (D. Vt. May 4, 2011) (as cited in
       Defendant’s Motion), but see Doc. 177, at 1 (Defendant’s Reply) (“Mr.
       Christensen plainly did not assert that the opinion [in Jacques] stands for the
       proposition that ‘a murderer would naturally take steps to avoid being
       caught.’ ”) ). Jacques is inapposite for two reasons. First, unlike the
       “deception of the justice system” aggravator in Jacques, which merely
       alleged that the defendant had manipulated the State into believing he was
       rehabilitated, the obstruction aggravator alleged by the United States here
       relies on alleged false statements to investigators, destroying or concealing
       the victim’s remains, and sanitizing the crime scene. Cf. United States v.
       Jacques, No. 2:08-CR-117, 2011 WL 1675417, at *22 (D. Vt. May 4, 2011),
       aff’d in part, vacated in part, 684 F.3d 324 (2d Cir. 2012). Not every
       murderer makes false statements to investigators, destroys or conceals the
       victim’s remains, or sanitizes the crime scene. See, e.g., United States v.
       Roof, 225 F. Supp. 3d 413 (D.S.C. 2016). Thus, the obstruction of justice
       aggravator here does narrow the class of defendants potentially eligible for
       the death penalty, and is therefore not overbroad. see Fields, 516 F.3d at
       944–45.

       Second, non-statutory aggravating factors need not narrow the class of
       defendants eligible for the death penalty at all. “[N]on-statutory aggravators
       play no role in the eligibility determination under the FDPA, but are relevant
       only in the weighing process at the ensuing sentence-selection stage.”
       Fields, 516 F.3d at 944–45; United States v. Higgs, 353 F.3d 281, 299 (4th
       Cir. 2003); United States v. Solomon, 513 F. Supp. 2d 520, 534 (W.D. Pa.
       2007) (“Once the jury has narrowed the class of defendants by finding guilt,
       the gateway mens rea, and at least one statutory aggravating factor, the focus
       appropriately shifts to providing the sentencer with all possible relevant
       information to enable it to tailor its verdict to the individual before it.”). “
       ‘Obstruction of Justice’ is a proper non-statutory aggravating factor, for acts
       committed either at the same time as the charged offenses or afterward.”
       McCluskey, 2013 WL 12329344, at *21 (citing United States v. Bolden, 545
       F.3d 609, 612-13, 624 (8th Cir. 2008) ); Higgs, 353 F.3d at 322–23.
       Accordingly, the obstruction aggravator is not overbroad.
       (b) Vagueness
                                          27
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 28 of 37 PageID #:
                                    14356

       Defendant next argues that the obstruction aggravator is unconstitutionally
       vague, reasoning that the proposed aggravator “offers the jury no guidance
       whatsoever on how to make the determination of whether Mr. Christensen’s
       alleged conduct constitutes obstruction of an investigation.” Doc. 101, at 6.
       Again, an aggravating factor is not unconstitutionally vague “if it has some
       common-sense core of meaning ... that criminal juries should be capable of
       understanding.” Tuilaepa, 512 U.S. at 973 (internal quotations omitted).
       Here, the obstruction aggravator alleged by the United States relies on
       alleged false statements to investigators, destroying or concealing the
       victim’s remains, and sanitizing the crime scene. The Court is confident that
       the obstruction aggravator, as alleged here, has a commonsense meaning
       easily understood by jurors. McCluskey, 2013 WL 12329344, at *21;
       Bolden, 545 F.3d at 624; Higgs, 353 F.3d at 322–23. Accordingly, the
       obstruction factor is not unconstitutionally vague.

       (c) Relevance
       Lastly, Defendant argues that the obstruction aggravator is not relevant to
       the jury’s sentencing determination because (1) the alleged conduct is
       insufficient to establish the crime of obstruction, and (2) the alleged conduct
       is insufficient to justify an enhancement of a non-capital sentence under the
       Sentencing Guidelines. Doc. 101, at 7–8. At a sentencing hearing under the
       FDPA, “information may be presented as to any matter relevant to the
       sentence, including any mitigating or aggravating factor permitted or
       required to be considered under section 3592.” 18 U.S.C. § 3593(c). The
       FDPA does not define “relevance” itself, but at least two circuit courts have
       applied the definition of relevance found in Federal Rule of Evidence 401.
       see United States v. Lujan, 603 F.3d 850, 854 (10th Cir. 2010) (“Although §
       3593(c) fails to define ‘relevant,’ we have interpreted it as ‘the same
       standard used throughout the federal courts under Federal Rule of Evidence
       401.’ ”); United States v. Basham, 561 F.3d 302, 331–32 (4th Cir. 2009)
       (defining § 3593(c) relevance with the Federal Rule of Evidence 401
       definition).

       Defendant urges the Court to adopt a more demanding standard for
       relevance than provided by FRE 401, but only for the United States. See
       Doc. 177, at 7 (citing United States v. Friend, 92 F. Supp. 2d 534, 543 (E.D.
       Va. 2000) (defining relevance for evidence used to support nonstatutory
       aggravating factor as “an issue which (a) is of sufficient seriousness in the
       scale of societal values to be weighed in selecting who is to live or die; and
       (b) is imbued with a sufficient degree of logical and legal probity to permit
                                          28
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 29 of 37 PageID #:
                                    14357

       the weighing process to produce a reliable outcome.”) ). The Court declines
       to do so. First, the Court sees no reason to define relevance one way for the
       United States and another way for Defendant. Rather, the relevance of
       evidence should depend on whether “it has any tendency to make a fact
       more or less probable than it would be without the evidence[,] and the fact is
       of consequence in determining the action.” Fed. R. Evid. 401. Defendant’s
       concerns about the probity and heightened reliability of such evidence are
       better addressed under 18 U.S.C. § 3593(c)’s balancing test. See § 3593(c)
       (“Information is admissible regardless of its admissibility under the rules
       governing admission of evidence at criminal trials except that information
       may be excluded if its probative value is outweighed by the danger of
       creating unfair prejudice, confusing the issues, or misleading the jury.”).
       Applying the above principles, Defendant’s alleged conduct—false
       statements to investigators, destroying or concealing the victim’s remains,
       and sanitizing the crime scene—is clearly relevant to the character of
       Defendant and the circumstances of the crime. Higgs, 353 F.3d at 323
       (“[W]e have no doubt that Higgs’s destruction of evidence and tampering
       with witnesses in order to cover his tracks, impede the investigation into the
       murders, and increase his chances of being acquitted were highly relevant
       aggravating circumstances which were properly submitted to the jury for its
       consideration in making the requisite individualized determination.”); Lujan,
       603 F.3d at 854.

 United States v. Christensen, No. 17-CR-20037-JES-JEH, 2019 WL 1793135, at

 *3–5 (C.D. Ill. Apr. 24, 2019).

       The Court agrees. The Government has given Defendant notice of the facts

 and circumstances upon which the jurors can consider in aggravation.

       These two aggravators, likewise, are not duplicative. As the Government

 argues, the obstruction of justice aggravators as to Counts 2, 3, 4, and 12 reflect the

 motives for charged murders. The Pattern of obstruction of justice aggravator is

 set out based on Defendant’s efforts to influence or threaten cooperating witnesses



                                           29
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 30 of 37 PageID #:
                                    14358

 during the investigation and prosecution of Defendant and the co-conspirators.

 These aggravators encompass different motives and conduct.

 Institutional Misconduct Non-Statutory Factor

        Defendant challenges the institutional misconduct of his hunger strike,

 alleged bribes of agency personnel and threats to agency personnel and the family

 of agency personnel. Defendant claims that his hunger strike is protected First

 Amendment activity. With regard to the bribes and threats, Defendant argues that

 there is insufficient detail, it is trivial, not particularly relevant, and unreliable.

        The Government contends that the hunger strike was an attempt to be

 transferred to a less restrictive institution, with the goal of either escaping, or

 otherwise being able to flout security precautions at facilities.

        At this point, the Court agrees with Defendant that the reasons given by the

 Government appear to be speculation (the hunger strike motive), insufficiently

 serious in nature, or not specific enough with regard to “personnel,” in relation to

 the crimes charged to factor into the life or death assessment under applicable

 authority. The Government will be given leave to supplement its notice with regard

 to this non-statutory aggravating factor.

 Victim Impact Non-Statutory Factor

        The Supreme Court recognized the constitutionality of victim impact

 testimony in Payne v. Tennessee, 501 U.S. 808, 827 (1991) (holding that the


                                              30
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 31 of 37 PageID #:
                                    14359

 Eighth Amendment erects no per se bar to the introduction of victim impact

 evidence at a capital sentencing hearing; see also United States v. Snarr, 704 F.3d

 368, 402 (5th Cir. 2013) (“Because victim impact evidence relates to the harm

 caused by the defendant, Payne held that it is relevant to the jury's assessment of

 “the defendant's moral culpability and blameworthiness.”) (internal quotations

 omitted); United States v. George, No. CR 17-201, 2020 WL 4584200, at *2 (E.D.

 La. Aug. 10, 2020); United States v. Sampson, 332 F. Supp. 2d 325, 338 (D. Mass.

 2004) (observing that since Payne, victim impact testimony is a “regular,

 legitimate feature” of federal capital cases).

       Defendant argues that any victim evidence must be limited to “evidence

 relating to the personal characteristics of the victim and the emotional impact of

 the crimes on the victim’s family,” Payne, 501 U.S. at 817; gives only a “glimpse

 of the life” of the victim, Id at 822; cannot include “victim’s family members’

 characterizations and opinions about the crime, the defendant, and the appropriate

 sentence,” Bosse v. Oklahoma, 137 S.Ct 1, 2 (2016)(per curiam); the victim impact

 evidence must be relevant and not consist of “a ‘mere emotional plea’” unrelated to

 the impact of the crime on the victims or their families, Sampson, 335 F.Supp.2d at

 187; and victim impact evidence that is “so unduly prejudicial that it renders the

 trial fundamentally unfair” violates due process, Payne, 501 U.S. at 825.

       Pursuant to 18 § U.S.C. § 3593(a), the factors for which notice is provided
       “may include factors concerning the effect of the offense on the victim and
                                            31
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 32 of 37 PageID #:
                                    14360

       the victim’s family, and may include oral testimony, a victim impact
       statement that identifies the victim of the offense and the extent and scope of
       the injury and loss suffered by the victim and the victim's family, and any
       other relevant information.” Victim impact evidence “inform[s] the
       sentencing authority about the specific harm caused by the crime in
       question,” which is relevant to the jury’s sentencing decision. Payne, 501
       U.S. at 823, 825; [United States v.] Bernard, 299 F.3d [467,] 477 (5th Cir.
       2002). “Victim impact evidence is admissible unless it ‘is so unduly
       prejudicial that it renders the trial fundamentally unfair’ in violation of a
       defendant’s Due Process rights.’” Bernard, 299 F.3d at 477 (quoting Payne,
       501 U.S. at 825);

 United States v. George, No. CR 17-201, 2020 WL 2812864, at *8 (E.D. La. May

 29, 2020).

       The Government’s notice provides:

       JORDAN caused injury, harm, and loss to the family of [VICTIM] as
       evidenced by [VICTIM’S] personal characteristics as an individual human
       being and the impact of his [or her] death upon his [or her] family and
       friends.

       Defendant claims this allegation fails to provide adequate notice because it

 fails to adequately identify who the family members and friends are and the nature

 of the alleged “injury, harm, and loss” to these individuals.

       The Government informs the Court that prior to trial, Defendant will receive

 a list of witnesses and will provide any exhibits it intends to introduce through

 victim family members prior to their testimony.

       Defendant also argues that this factor fails to provide any narrowing

 function. As previously discussed, supra, the non-statutory factors need not



                                           32
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 33 of 37 PageID #:
                                    14361

 provide a narrowing function, but rather are for the purposes of an individualized

 sentencing.

       Defendant seeks to limit the Government to family, and exclude any friends,

 coworkers, colleagues.

         Defendants are correct that when authorizing victim impact testimony, the

 Supreme Court and FDPA speak of family. See, e.g., Payne, 501 U.S. at 827 (“A

 State may legitimately conclude that evidence about the victim and about the

 impact of the murder on the victim's family is relevant to the jury's decision as to

 whether or not the death penalty should be imposed.”) (emphasis added); Jones v.

 United States, 527 U.S. 373, 395 (1999) (capital sentencing juries may “consider

 evidence relating to the victim's personal characteristics and the emotional impact

 of the murder on the victim's family in deciding whether an eligible defendant

 should receive a death sentence.”) (emphasis added); § 3593(a) (stating that the

 government may introduce victim impact evidence including “oral testimony, a

 victim impact statement that identifies the victim of the offense and the extent and

 scope of the injury and loss suffered by the victim and the victim's family, and any

 other relevant information.”) (emphasis added).

       However, courts in numerous circuits, have admitted victim impact

 testimony from individuals outside of the victim's family. See United States v.

 Bernard, 299 F.3d 467, 477 (5th Cir. 2002) (victim impact testimony offered by


                                           33
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 34 of 37 PageID #:
                                    14362

 the parents of the victims and by a friend who was also a victim's former co-

 worker); Lawrence, 735 F.3d at 405 (affirming the district court's decision to allow

 a police officer who served with the victim to testify); Runyon, 707 F.3d at 484-85

 (affirming the admission of testimony from co-workers, Navy shipmates); United

 States v. Whitten, 610 F.3d 168, 188 (2d Cir. 2010) (holding “the Constitution

 allows evidence from non-family members about their own grief”); United States

 v. Bolden, 545 F.3d 609, 626–27 (8th Cir. 2008) (upholding the admission of

 testimony from the victim's “friends, coworkers and pastor” about the victim's

 “relationship with his girlfriend, career aspirations, and the affect [sic] of [the

 victim's] death on his parents.”); United States v. Nelson, 347 F.3d 701, 712 (8th

 Cir. 2003) (upholding the admission of testimony from the victim's classmate,

 teacher, and a friend); United States v. Battle, 173 F.3d 1343, 1348–49 (11th Cir.

 1999) (approving the admission of victim impact testimony from three prison

 guards who described the harm caused at the prison by the murder of the victim

 correctional officer); United States v. Paul, 217 F.3d 989, 995 (8th Cir. 2000)

 (upholding the admission of testimony from the victim's co-worker).

       The Court rejects Defendant’s argument that victim impact evidence is

 limited to family members. United States v. George, No. CR 17-201, 2020 WL

 4584200, at *5 (E.D. La. Aug. 10, 2020).




                                            34
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 35 of 37 PageID #:
                                    14363

       Defendant argues that the evidence must be limited to a “glimpse into the

 life” of the victims. The Government counters that it is allowed to present a

 complete exploration of the victim’s personal characteristics.

       [Th]e FDPA permits the government to present “oral testimony, a victim
       impact statement that identifies the victim of the offense and the extent and
       scope of the injury and loss suffered by the victim and the victim's family,
       and any other relevant information.” § 3593(a). This testimony should be
       designed to show each victim's “uniqueness as an individual human
       being....” Payne, 501 U.S. at 823; see also Jones v. United States, 527 U.S.
       373, 399 (1999) (“the victim's individual uniqueness”).

       Demonstrating the victim's “uniqueness as an individual human being” to a
       sentencing jury can be accomplished without hazarding the unfairly
       prejudicial risk of a “fulsome” discussion of the victim's whole “life history”
       or “complete exploration” of the victim's personality. Capital sentencing is
       required to focus on facts about the defendant or the circumstances of the
       offense that make the case stand out among other murder cases. See Zant v.
       Stephens, 462 U.S. 862, 877 (1983). Victim impact testimony is “simply
       another form or method of informing the sentencing authority about the
       specific harm caused by the crime in question....” Payne, 501 U.S. at 825. §
       3593(c).

 George, No. CR 17-201, 2020 WL 4584200, at *4 (E.D. La. Aug. 10, 2020). The

 Government is not required to provide a more definite statement as to the specific

 victim impact evidence.

 Utilization of Law Enforcement Database(s)

       Defendant argues that the non-statutory factor of conspiring to access law

 enforcement database(s) for the unlawful purpose of gathering information

 concerning [VICTIM]. This factor is sufficiently “relevant to the . .



                                          35
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 36 of 37 PageID #:
                                    14364

 .circumstances of the crime” to allow it. Barclay, 463 U.S. at 967; Zant, 462 U.S.

 at 878.

 Debilitating Injury to Others

          Defendant seeks dismissal of the debilitating injury to others non-statutory

 factor because he claims it is unconstitutionally vague in that it is unclear what the

 Government means by “debilitating.” The notice provides that Defendant caused

 a debilitating injury to Courtney Ivy who was struck in the head by a bullet during

 the course of the commission of the offense. The Government advises that it

 intends to establish that Courtney Ivy suffered serious impairment of strength or

 ability to function. This evidence would fall within the common definition of

 “debilitating.” Defendant’s confusion as to the meaning of debilitating is without

 merit.

          Defendant also argues that this factor is subsumed by the grave risk of death

 aggravating factor. The Government is correct that the two are distinct and

 separate factors. Grave risk of death does not require any injury, whereas

 debilitating injury by definition requires some type of injury. Furthermore, even

 assuming duplication, the Eighth Circuit has rejected such a claim. See Purkey,

 428 F.3d at 762.




                                            36
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2775 Filed: 09/15/20 Page: 37 of 37 PageID #:
                                    14365

       Finally, this factor relates to the circumstances of the offense. The

 Government contends that Defendant inflicted the injury while murdering another

 person.

                                     Conclusion

       Based upon the foregoing analysis, Defendant’s Motion to Strike is granted

 in part and denied in part as provided herein.

       Dated this 15th day of September, 2020.



                                                 HENRY EDWARD AUTREY
                                               UNITED STATES DISTRICT JUDGE




                                          37
